Name: Commission Regulation (EEC) No 350/93 of 17 February 1993 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  documentation
 Date Published: nan

 Avis juridique important|31993R0350Commission Regulation (EEC) No 350/93 of 17 February 1993 concerning the classification of certain goods in the combined nomenclature Official Journal L 041 , 18/02/1993 P. 0007 - 0011 Finnish special edition: Chapter 2 Volume 8 P. 0170 Swedish special edition: Chapter 2 Volume 8 P. 0170 COMMISSION REGULATION (EEC) No 350/93 of 17 February 1993 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EEC) No 3800/92 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column I of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is appropriate that, subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information in the matter of classification of goods in the combined nomenclature issued by the customs authorities of the Member States which no longer conform to this Regulation may continue to be invoked in accordance with the provisions of Article 6 of Commission Regulation (EEC) No 3796/90 (3) by the holder thereof during a certain period if such holder has concluded a contract as referred to in points (a) or (b) of the second subparagraph of Article 14, (3) of Council Regulation (EEC) No 1715/90 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information in the matter of classification of goods in the combined nomenclature issued by the customs authorities of the Member States which no longer conform to this Regulation may continue to be invoked in accordance with the provisions of Article 6 of Regulation (EEC) No 3796/90 by the holder thereof during a period of 60 days from the date of application of this Regulation if such holder has concluded a contract referred to in points (a) or (b) of the second subparagraph of Article 14 of Regulation (EEC) No 1715/90. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1993. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 384, 30. 12. 1992, p. 8. (3) OJ No L 365, 28. 12. 1990, p. 17. (4) OJ No L 160, 26. 6. 1990, p. 1. ANNEX "" ID="1">1. Lightweight knitted garment (65 % polyester, 35 % cotton), with long sleeves, intended to cover the upper part of the body reaching down to below the waist, made from a single-colour fabric. It has a partial opening at the front designed for right-over-left closure by means of a button. Decorative knitted or crocheted open-work strips are seun on to the ends of the sleeves and at the bottom it has two frontal slits roughly 23 cm long (shirt blouse) (see photograph No 515) (*)> ID="2">6106 20 00> ID="3">Classification is determined by the provisions of the General Rules 1 and 6 for the interpretation of the combined nomenclature, by Note 4 to Chapter 61 as well as by the texts of CN codes 6106 and 6106 20 00. See also the Explanatory Note to the combined nomenclature concerning CN code 6106"> ID="1">2. Lightweight knitted garment (65 % polyester, 35 cotton), intended to cover the upper part of the body reaching down to below the waist, with no sleeves and no collar, with a rounded loose-fitting neckline, completely open at the front, designed for right over left closure down to waist level by means of buttons. The front, which is longer than the back, descends to two points at the bottom (see photograph No 518) (*)> ID="2">6106 20 00> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by Note 4 to Chapter 61, as well as by the texts of CN-codes 6106 and 6106 20 00. See also the Explanatory Note to the combined nomenclature CN code 6106 The pointed extensions are purely decorative"> ID="1">3. Unisex knitted briefs (95 % cotton, 5 % elastomeric) elasticated at the waist and at the bottom of the legs, with no frontal opening. It has a wide piece at the crotch which, because o its cut and considerable elasticity, permits a happy to be positioned in it, if necessary, so that it is suitable for use by those suffering from incontinence (See photograph No 512) (*)> ID="2">6108 21 00> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by Note 8 to Chapter 61, as well as by the texts of CN codes 6108 en 6108 21 00. The classification under CN code 9021 is excluded because this article neither prevents nor corrects bodily deformities, neither does it support nor hold an organ following an illness or operation"> ID="1">4. Lightweight knitted garment (65 % polyester, 35 % cotton), with long sleeves, intended to cover the upper part of the body reaching down to below the waist. It has a V-neckline, inside shoulderpads, decorative embroidery on the back and the front, and stripsof embroidery at the bottom and at the sleeve-ends (see photograph No 517) (*)> ID="2">6109 90 30> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by Additional Note 2 to Chapter 61, as well as by the texts of CN codes 6109, 6109 90 and 6109 90 30. See also the Explanatory Notes to the Harmonized System concerning heading 6109"> ID="1">5. Knitted garment of ribbed velvet (90 % cotton, 5 % polyester, 5 % elastomeric), close-fitting, intended to cover the upper part of the body reaching down to below the waist with long sleeves, with upright close-fitting collar, and with a partial opening at the back that can be closed with a slide fastener. The garment is hemmed at the end of the sleeves and at the bottom (see photograph No 513) (*)> ID="2">6110 20 99> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by Note 8 to Chapter 61, as well as by the texts of CN codes 6110, 6110 20 and 6110 20 99. See also the Explanatory Notes to the combined nomenclature for CN codes 6106 and 6110 "> ID="1">6. Set of two garments made of three knitted fabrics of different colours (100 % synthetic fibres), consisting of: (a) an unlined wind-jacket, with a collar, completely open at the front, which can be fastened with a slide fastener, and with long sleeves. The bottom of the garment and the ends of the sleeves are tightened; it has two inside pockets above the waist and embroidered or printed decorations on the back and the sleeves. The sides and part of the sleeves have sewn-on pieces of woven fabric of different colours; (see photograph No 511 A) (*); (b) an unlined pair of trousers reaching from the waist to the ankles, tighened by a drawstring at the waist which has no opening. The outer sides are covered from the top of the trousers down to the mid-thigh area with the same sewn-on pieces of woven fabric, as the wind-jacket. The garment has two inside pockets and embroidered or printed decorations at one of the hips and one of the trouser-leg bottoms (see photograph No 511 B) (*)> ID="2">6112 12 00> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, as well by the texts of CN codes 6112 and 6112 12 00. See also the Explanatory Notes to the Harmonized System for heading 6112"> ID="1">7. Lightweight knitted garment (100 % cotton), intended to cover the upper part of the body reaching down to below the waist, with no sleeves and no collar, with a rounded loose-fitting neckline, made from a two-coloured fabric. It is partly open at the front with left over right closure by means of buttons. It also has decorative loop-wale yarn edging the neckline and armholes (see photograph No 519) (*)> ID="2">6114 20 00> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by Note 8 to Chapter 61, as well as by the texts of CN codes 6114 and 6114 20 00"> ID="1">8. Garment made from three differently coloured woven fabrics (100 % polyamide), intended to cover the lower part of the body from the waist to the mid-thigh area, enclosing each leg separately and with no opening at the waist. It is tighened at the waist by means of an elastic strip and a drawstring. The garment has an inside pocket on each side and a knitted inside brief (65 % polyester, 35 % cotton), sewn at the waist (as for shorts) (see photograph No 509) (*)> ID="2">6204 63 90> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by Note 8 to Chapter 62, as well as by the texts of CN codes 6204, 6204 63 and 6204 63 90. Classification as swimwear is excluded because this garment, by virtue of its cut, general appearance and the presence of side pockets cannot be deemed as intended to be worn solely or mainly as swimwear"> ID="1">9. Lightweight woven garment (100 % polyester), with long sleeves, intended to cover the upper part of the body reaching down to below the waist, made from a multi-coloured fabric. It has a collar and a V-neckline and is completely open at the front with right over left closure by means of buttons. It also has three decorative buttons at the sleeve-ends and elasticated tightening on both sides at waist level (Blouse) (see photograph No 516) (*)> ID="2">6206 40 00> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by the texts of CN codes 6206 and 6206 40 00. See also the Explantory Notes to the combined nomenclature concedrning CN code 6206 ""(*) The photographs are purely for information. >